Practice — Rehearing — New trial — Former finding not evidence.
The supreme court, at the law term, having substantially set aside the former finding and ordered a rehearing — Raynes v. Raynes, 54 N.H. 213 — because there had not been a sufficient hearing before, it seems sufficiently obvious that the previous finding, With which the court was dissatisfied, ought not to be made evidence at the rehearing. The order was substantially an order for a new trial. It would probably be something new to the profession, if, after a verdict set aside and a new trial granted, it should be held that the former verdict which had been set aside might be laid before the jury as prima facie evidence. I cannot understand how a verdict which had been set aside on account of a mis-trial, should also be considered as still in force until it is further impeached by evidence.
My opinion, therefore, is, that there should be a rehearing de novo.
LADD and SMITH, JJ., concurred.
New trial granted. *Page 515